IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2305 Disciplinary Docket No. 3
                                :
                Petitioner      :             Board File Nos. C-2-16-441; C2-16-453
                                :
           v.                   :             Attorney Registration No. 9041
                                :
WILLIAM BERNHART                :             (Berks County)
                                :
                 Respondent     :



                                         ORDER


PER CURIAM


      AND NOW, this 13th day of October, 2016, upon consideration of the Certificate

of Admission of Disability by Attorney, William Bernhart is immediately transferred to

inactive status for an indefinite period and until further Order of the Court per Pa.R.D.E.

301(e). He shall comply with all of the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.